     JONATHAN O. PENA, ESQ.
 1
     CA Bar ID No. 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                    )   Case No. 1:19-cv-01108-GSA
     CHRISTIE MICHELE HARVEY,                         )
10                                                    )   STIPULATION AND ORDER
                    Plaintiff,                        )   FOR EXTENSION OF TIME
11                                                    )
            vs.                                       )
12                                                    )
     ANDREW SAUL,                                     )
13   Commissioner of Social Security,                 )
                                                      )
14                                                    )
                    Defendant.                        )
15
16          IT IS HEREBY STIPULATED, by and between the parties through their respective
17   counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
18   from 03/30/2020 to 04/29/2020, for Plaintiff to serve on defendant with PLAINTIFF’S LETTER
19   BRIEF. All other dates in the Court’s Scheduling Order shall be extended accordingly.
20          This is Plaintiff’s second request for an extension of time. Good cause exists for this
21   request. The week of 03/22/2020, Plaintiff’s Counsel had seven administrative hearings, 10
22   hearing preparation appointments with claimants, seven letter briefs, one reply brief and two
23   opening briefs due. The week of 03/29/2020, Plaintiff’s Counsel had 13 administrative hearings,
24   31 hearing preparation appointments with claimants, 4 letter briefs,2 reply briefs and 5 opening
25   briefs due. Each of the administrative hearings also requires administrative hearing briefs with a
26   full summary of the medical records and legal arguments.
27          Additionally, due to the ongoing pandemic with COVID 19 and the various executive
28   orders throughout Fresno County and now the State of California, along with the



                                                  1
 1   recommendations for Social Distancing, Plaintiff’s Counsel is operating with very limited staff.
 2   The Office of Hearings Operations is still conducting telephonic hearings. As it is required to
 3   continue the normal day-to-day tasks involved in developing cases and the requirements of the
 4   five-day rule related to submission of evidence to the Administrative Law Judge which is
 5   imposed under 20 CFR § 404.935, Counsel must still continue normal operations but with a
 6   significantly reduced level of support. As a result, Plaintiff’s Counsel requires additional time to
 7   brief this matter.
 8           Defendant does not oppose the requested extension. Counsel apologizes to the Defendant
 9   and Court for any inconvenience this may cause.
10
                                           Respectfully submitted,
11
12   Dated: March 27, 2020                 PENA & BROMBERG, ATTORNEYS AT LAW

13                                     By: /s/ Jonathan Omar Pena
                                          JONATHAN OMAR PENA
14
                                          Attorneys for Plaintiff
15
16   Dated: March 27, 2020                 MCGREGOR W. SCOTT
17                                         United States Attorney
                                           DEBORAH LEE STACHEL
18                                         Regional Chief Counsel, Region IX
                                           Social Security Administration
19
20                                     By: */s/ Carolyn B. Chen
                                          Carolyn B. Chen
21                                        Special Assistant United States Attorney
                                          Attorneys for Defendant
22                                        (*As authorized by email on 03/27/2020)
23
24
     IT IS SO ORDERED.
25
26       Dated:     March 27, 2020                             /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
27
28



                                                  2
